Case 0:19-cv-61545-BB Document 1 Entered on FLSD Docket 06/21/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

 CORE CENTER II, LLC a/s/o John Doe VI,

        Plaintiff,

 v.                                                   CASE NO.:

 BLUE CROSS AND BLUE SHIELD OF
 FLORIDA, INC.,

        Defendant.
                                               /

                                    NOTICE OF REMOVAL

        Defendant, Blue Cross and Blue Shield of Florida, Inc. ("BCBSF"), files this Notice of

 Removal containing a short and plain statement of the facts which entitles it to removal as

 required by 28 U.S.C. §1446, and alleges:

        1.      On or about April 24, 2019, Plaintiff, Core Center II, LLC (“Plaintiff”),

 commenced this action in the Circuit Court, Seventeenth Judicial Circuit, in and for Broward

 County, Florida, under Case No. CACE-19-008716, styled Core Center II, LLC a/s/o John

 Doe VI, vs. Blue Cross and Blue Shield of Florida, Inc.

        2.      This Notice of Removal is being filed within thirty (30) days of service on

 BCBSF of Plaintiff’s Complaint on May 22, 2019, and is thus timely removed. 28 U.S.C.

 §1446(b).

        3.      Contemporaneously filed herewith as Exhibit A is a copy of the “Complaint for

 Health Insurance Benefits” (“Complaint”) filed by Plaintiff in the state court, as well as copies of

 all process, pleadings, papers and orders, if any, now on file in the state court pursuant to 28

 U.S.C. §1446(a).
Case 0:19-cv-61545-BB Document 1 Entered on FLSD Docket 06/21/2019 Page 2 of 8



         4.      BCBSF removes this case pursuant to 28 U.S.C. §1441 as an action over which

 this Court has original federal question jurisdiction under 28 U.S.C. §1331. This case raises

 federal questions, and thus is removable because the claims at issue are completely preempted by

 the Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001, et. seq. ("ERISA").

         5.      In support of this Notice of Removal, BCBSF is contemporaneously filing, as

 Exhibit B, the Affidavit of Juanisha Jones ("Jones Affidavit"), which, along with its Exhibits, is

 incorporated herein by reference.

         6.      This particular case concerns claims for health care provided by Plaintiff to “John

 Doe VI,” who was insured through an ERISA group health benefit plan sponsored by his

 employer. See Jones Declaration at ¶ 4.

         7.      Attached as Exhibit 1 to the Jones Declaration are a true and correct copies of the

 Plan documents pursuant to which the benefits at issue would be determined for Plaintiff for

 claims at issue in this litigation.

         8.      Plaintiffs’ Complaint seeks payment for medical care as an assignee of John

 Doe VI’s benefits provided by the ERISA plan, as indicated in the case style and title of the

 Complaint itself, as well as an alleged assignment attached to the Complaint as an exhibit.

 [Compl., ¶¶ 6, 14, 15]. Thus, because coverage is provided by ERISA plans during all pertinent

 time periods, Plaintiff’s claims are preempted by ERISA.

         9.      Employer-sponsored or employer-provided health care plans are governed

 exclusively by ERISA. This federal act "comprehensively regulates employee pension and

 welfare plans." Metropolitan Life Ins. Co. v. Massachusetts, 471 U.S. 724, 732, 105 S.Ct. 2380,

 85 L. Ed. 2d 728 (1985).




                                                  2
Case 0:19-cv-61545-BB Document 1 Entered on FLSD Docket 06/21/2019 Page 3 of 8



        10.     An “employee welfare benefit plan” is defined at §1002(1) of Title 29 of ERISA

 as follows:

        Any plan, fund, or program which was heretofore or is hereafter established or
        maintained by an employer … to the extent that such plan, fund, or program was
        established or is maintained for the purpose of providing for its participants or
        their beneficiaries, for the purchase of insurance or otherwise (A) Medical,
        Surgical, or Hospital Care or Benefits in the event of sickness, accident,
        disability, death, or unemployment … .

                                                                    (Emphasis supplied).


        11.     In Metropolitan Life Insurance Co. v. Taylor, 481 U.S. 58, 63-64, 95 L. Ed. 2d

 55, 107 S.Ct. 1542, 1546-47 (1987), the Supreme Court held that a defendant may remove a state

 cause of action to federal court if ERISA completely pre-empts the state claims. Here, Plaintiff's

 claim for benefits under the ERISA Plan is necessarily and exclusively based on an ERISA

 benefit plan. As the Eleventh Circuit noted in Garren v. John Hancock Mutual Life Insurance

 Company, 114 F.3d 186, 187 (11th Cir. 1997), "[a] party's state law claim 'relates to' an ERISA

 benefit plan for purposes of ERISA pre-emption whenever the alleged conduct at issue is

 intertwined with the refusal to pay benefits."

        12.     Plaintiff’s claims for monetary damages are clearly pre-empted by ERISA.

 Mullénix v. Aetna Life & Cas. Co., 912 F.2d 1406 (11th Cir. 1990) (finding breach of contract

 action for failure to pay insurance benefits was pre-empted by ERISA); Cromwell v. Equicor-

 Equitable HCA Corp., 944 F.2d 1272, 1276 (6th Cir. 1991) (noting that “[i]t is not the label

 placed on a state law claim that determines whether it is pre-empted, but whether in essence such

 a claim is for the recovery of an ERISA plan benefit”); HCA Health Srvs. of Georgia, Inc. v.

 Employer's Health Ins. Co., 22 F. Supp. 2d 1390 (N.D.Ga. 1998), aff'd., 240 F.3d 982 (11th Cir.




                                                  3
Case 0:19-cv-61545-BB Document 1 Entered on FLSD Docket 06/21/2019 Page 4 of 8



 2001) (finding provider's claims for quantum meruit, open account, and stated account under

 Georgia common law pre-empted by ERISA).

        13.    ERISA was designed to establish pension and welfare plan regulation “as

 exclusively a federal concern.” Alessi v. Raybestos – Manhattan, Inc., 451 U.S. 504, 523, 101 S.

 Ct. 1895, 68 L. Ed. 2d 402 (1981). Congress' intent is evidenced in the statutory provision of

 ERISA which provides that ERISA shall supersede all state laws that "relate to" any employee

 benefit plans described in the statute. 29 U.S.C. §1144(a). The United States Supreme Court has

 described ERISA's pre-emption clause as “deliberately expansive,” noting that Congress

 “intended to insure that plans … would be subject to a uniform body of benefit law” with the

 goal of minimizing “the administrative and financial burden of complying with conflicting

 directives among States.” Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 142, 111 S.Ct. 478,

 112 L. Ed. 2d 474 (1990).

        14.    The United States Supreme Court reaffirmed ERISA’s strong preemptive force in

 the case of Aetna Health Inc. v. Davila, 124 S.Ct. 2488 (2004). In Davila, two individuals sued

 their Health Maintenance Organizations under a Texas medical malpractice statute for payment

 for benefits not provided under the individuals’ health care plans. The individuals argued that

 the Texas statute was an independent state law claim unrelated to ERISA. They further argued

 that they did not seek reimbursement for benefits denied them but rather tort damages from

 breach of a statutorily imposed duty of ordinary care. 124 S.Ct. at 2493-94. The Fifth Circuit

 Court of Appeals had held that the claims were outside the scope of ERISA's preemptive reach,

 and thus the cases should be remanded to state court.        The Supreme Court rejected this

 reasoning, and held that the individuals’ causes of action, “brought to remedy only the denial of

 benefits under ERISA-regulated benefit plans, fell within the scope of, and are completely pre-




                                                4
Case 0:19-cv-61545-BB Document 1 Entered on FLSD Docket 06/21/2019 Page 5 of 8



 empted by, ERISA § 502(a)(1)(B), and thus removable to federal district court.” 124 S.Ct. at

 2502.

         15.    In its analysis, the Davila Court held that the preemptive force of ERISA is

 stronger than only preempting a state law cause of action that “duplicates, supplements, or

 supplants the ERISA civil enforcement remedy.” 124 S.Ct. at 2495. ERISA preempts state law

 claims even if the remedies provided under those state laws are different or more extensive or if

 the state law claims are not duplicative of ERISA. 124 S.Ct. at 2499.

         16.    The Davila Court disapproved of the circuit court’s reasoning, that the individuals

 were asserting “tort” claims rather than “breach of contract” claims based on ERISA.

 124 S.Ct. 498. “[D]istinguishing between pre-empted and non-preempted claims based on the

 particular label affixed to them would ‘elevate form over substance and allow parties to evade’

 the pre-emptive scope of ERISA simply ‘by relabeling their contract claims as claims for tortious

 breach of contract.’” 124 S.Ct. 2498. Thus, the Court held that where the suit is brought to

 rectify a wrongful denial of benefits under an ERISA plan, the “relates to” requirement is

 satisfied regardless of the label placed on the claim, and therefore ERISA completely preempted

 the state law claims. 124 S.Ct. 2502.

         17.    There can be no doubt that a suit to recover benefits from an ERISA governed

 plan falls directly under 29 U.S.C. § 1132, which provides for an exclusive federal scheme of

 civil enforcement of ERISA disputes. Ingersoll-Rand Co. v. McClendon, supra; Belasco v. WKP

 Wilson & Sons, Inc., 833 F.2d 277, 282 (11th Cir. 1987); Amos v. Blue Cross and Blue Shield of

 Alabama, 868 F.2d 430, 432 (11th Cir. 1989); Brown v. Connecticut Gen. Life Ins. Co., 934 F.

 2d 1193, 1195-96 (11th Cir. 1991).




                                                 5
Case 0:19-cv-61545-BB Document 1 Entered on FLSD Docket 06/21/2019 Page 6 of 8



        18.     In Brown v. Connecticut General Life Insurance Co., the Eleventh Circuit

 discussed the fact that the well-pleaded complaint rule does not apply when there is ERISA

 “super pre-emption” and stated as follows:

        An exception to this rule is when Congress "so completely pre-empts" a particular
        area that any civil complaint raising the select group of claims is necessarily
        federal in character. The effect of this exception is to convert what would
        ordinarily be a state claim into a claim arising under the laws of the United States.
        This conversion of what would otherwise be state law claims into federal claims
        can be labeled "super pre-emption" to distinguish it from ordinary pre-emption,
        which does not have that effect.

        The Supreme Court has determined that ERISA "completely pre-empts" the area
        of employee benefit plans and thus converts the state law claims into federal
        claims when the state law is pre-empted by ERISA and also falls within the scope
        of the civil enforcement section of ERISA, Section 502 (a), 29 U.S.C. §1132 (a).

                                                      934 F.2d at 1196 (citations omitted).

        19.     In Williams v. Wright, 927 F.2d 1540 (11th Cir. 1991), the Eleventh Circuit held

 that an ERISA plan “is established if from the surrounding circumstances a reasonable person

 can ascertain the intended benefits, a class of beneficiaries, the source of financing, and the

 procedures for receiving benefits.” 920 F.2d at 1543 (quoting Donovan v. Dillingham, 688 F.2d

 1367 (11th Cir. 1982) (en banc)). See also Randol v. Mid-West Nat'l Life Ins. Co., 987 F.2d

 1547, 1550-51 n. 5) (11th Cir. 1993) (“commercially purchased insurance policy under which the

 procedures of receiving benefits are all dictated by the insurance carrier can constitute a plan for

 ERISA purposes”).

        20.     In this case, the group plan at issue was established by a private employer for the

 purpose of providing health care expense benefits to its employees. Ultimately, any liability to

 pay Plaintiff arises solely from the terms and conditions of the ERISA Plan applicable to the

 claims. Thus, the claims here fall squarely within the ambit of ERISA, and removal of the state

 action is clearly permitted.



                                                  6
Case 0:19-cv-61545-BB Document 1 Entered on FLSD Docket 06/21/2019 Page 7 of 8



        21.     As this action is properly removed from State court pursuant to 28 U.S.C.

 §1441(b) as a civil action over which this Court has original jurisdiction founded on a claim

 arising under the laws of the United States, it is removable without regard to the citizenship of

 the parties or the amount in controversy.

        22.     Venue is proper in the Southern District of Florida, Fort Lauderdale Division, as

 the County Court in which the action is pending is within its jurisdictional confines. See 29

 U.S.C. § 1146(a) and the Local Rules for the Southern District of Florida.

        23.     Contemporaneously with this Notice of Removal, BCBSF is filing a notice with

 the Circuit Court, Seventeenth Judicial Circuit, in and for Broward County, Florida, pursuant to

 the requirements of 28 U.S.C. §1446(d).

        WHEREFORE, Defendant Blue Cross and Blue Shield of Florida, Inc., respectfully

 requests that removal of this action to the United States District Court for the Southern District of

 Florida be hereby effected and that this Court take jurisdiction of this action.

                                                   HOLLAND & KNIGHT LLP

                                                   s/ Jennifer A. Mansfield
                                                   Timothy J. Conner
                                                   Florida Bar No. 767580
                                                   Primary: timothy.conner@hklaw.com
                                                   Secondary: lynette.mattison@hklaw.com
                                                   Jennifer A. Mansfield
                                                   Florida Bar No. 0186724
                                                   Primary: jennifer.mansfield@hklaw.com
                                                   Secondary: lynette.mattison@hklaw.com
                                                   50 North Laura Street, Suite 3900
                                                   Jacksonville, Florida 32202
                                                   Telephone: (904) 353-2000
                                                   Facsimile: (904) 358-1872

                                                   Attorneys for Defendants




                                                   7
Case 0:19-cv-61545-BB Document 1 Entered on FLSD Docket 06/21/2019 Page 8 of 8



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 21, 2019, the foregoing document was filed with the

 Clerk of the Court using CM/ECF. I further certify that I emailed the foregoing document to:

 Kevin M. Dunn, Esq.
 Steven M. Dunn, P.A.
 11900 Biscayne Boulevard, Suite 600
 Miami, FL 33181
 kevin@smdunnlaw.com
 Attorneys for Plaintiff
                                                    s/ Jennifer A. Mansfield
                                                    Attorney




                                                8
 #68739655_v1
